                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

NATIONWIDE PROPERTY AND                    )
CASUALTY INSURANCE                         )
COMPANY,                                   )
                                           )
      Plaintiff,                           )
                                           )
vs.                                        )   CIVIL ACTION NO. 18-0538-CG-B
                                           )
ANGIE FERGUSON, et al.,                    )
                                           )
      Defendants.                          )

                                      ORDER

      This action having settled during the settlement conference held by

Magistrate Judge Bivins on April 8, 2019, it is hereby ORDERED that this case is

DISMISSED WITH PREJUDICE subject to the right of any party to reinstate

those claims within thirty (30) days of the date of this order should the settlement

agreement not be consummated.

      DONE and ORDERED this 9th day of April, 2019.

                                    /s/ Callie V. S. Granade
                                    SENIOR UNITED STATES DISTRICT JUDGE
